                                               IN THE UNITED STATES DISTRICT COURT
                                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                                        ROANOKE DIVISION

    GREGORY H.,1                                                       )
                                                                       )
                  Plaintiff,                                           )
                                                                       )
    v.                                                                 )    Civil Action No. 7:18-cv-00342
                                                                       )
    ANDREW SAUL, Commissioner, Social                                  )    By: Elizabeth K. Dillon
     Security Administration,2                                         )        United States District Judge
                                                                       )
                  Defendant.                                           )
                                                                       )

                                                               MEMORANDUM OPINION

              Plaintiff Gregory H. brought this action for review of the final decision made by

defendant, Commissioner of the Social Security Administration, denying his claim for social

security income (SSI) and disability insurance benefits (DIB) under the Social Security Act.

Both parties moved for summary judgment, and pursuant to 28 U.S.C. § 636(b)(1)(B), the court

referred the motion to U.S. Magistrate Judge Robert S. Ballou for a report and recommendation

(R&R). On May 23, 2019, the magistrate judge issued his R&R, finding that substantial

evidence supported the Commissioner’s decision. (Dkt. No. 21.) Plaintiff filed a timely

objection on August 15, 2019. (Pl.’s Obj., Dkt. No. 25.)

              After de novo review of the pertinent portions of the record, the report, and the filings by

the parties, in conjunction with the applicable law, the court agrees with the magistrate judge’s



        1
          Due to privacy concerns, the court is adopting the recommendation of the Committee on Court
Administration and Case Management of the Judicial Conference of the United States that courts only use the first
name and last initial of the claimant in social security opinions.
              2
          On June 17, 2019, Andrew Saul was sworn in as the new Commissioner of Social Security. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, he is automatically substituted as the proper defendant.

                                                                       1


recommendation. Accordingly, the court will grant the Commissioner’s motion for summary

judgment, deny Gregory’s motion for summary judgment, and affirm the Commissioner’s

decision.

                                       I. BACKGROUND

       The court adopts the recitation of facts and procedural background as set forth in the

report. (R&R 3–8.)

                                        II. DISCUSSION

A. Standard of Review

       This court’s review of the administrative law judge’s (ALJ) underlying decision is

limited. Specifically, “[a] district court’s primary function in reviewing an administrative

finding of no disability is to determine whether the ALJ’s decision was supported by substantial

evidence.” Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Substantial evidence does not

require a “large or considerable amount of evidence,” Pierce v. Underwood, 487 U.S. 552, 564–

65 (1988); rather, it requires “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). This is

“more than a mere scintilla of evidence [and] somewhat less than a preponderance.” Laws v.

Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966).

       Where, as here, a matter has been referred to a magistrate judge pursuant to 28 U.S.C. §

636(b)(1), this court reviews de novo the portions of the report to which a timely objection has

been made. Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.”); United States v. Raddatz,

447 U.S. 667, 673–74 (1980) (finding that de novo review of the magistrate’s report and

recommendation comports with due process requirements).

                                                 2


       For an objection to trigger de novo review, it must be made “with sufficient specificity so

as reasonably to alert the district court of the true ground for the objection.” United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007). Further, objections must respond to a specific error

in the report and recommendation. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

General or conclusory objections, therefore, are not proper; they are in fact considered the

equivalent of a waiver. Id. Likewise, an objection that merely repeats the arguments made in the

briefs before the magistrate judge is a general objection and is treated as a failure to object.

Moon v. BWX Techs, 742 F. Supp. 2d 827, 829 (W.D. Va. 2010). As other courts have

recognized in the social security context, “[t]he Court may reject perfunctory or rehashed

objections to R&Rs that amount to a second opportunity to present the arguments already

considered by the Magistrate Judge.” Heffner v. Berryhill, No. 2:16-cv-820, 2017 WL 3887155,

at *3 (D.S.C. Sept. 6, 2017) (quoting Felton v. Colvin, No. 2:12-cv-558, 2014 WL 315773, at *7

(E.D. Va. Jan. 28, 2014)). Because “the purpose of magistrate review is to conserve judicial

resources,” a “mere restatement of the arguments raised in the summary judgment filings does

not constitute an ‘objection’ for the purposes of district court review.” Nichols v. Comm’r of

Soc. Sec., 100 F. Supp. 3d 487, 497 (E.D. Va. 2015).

B. Gregory H.’s Objections

       In his brief to the magistrate judge in support of his motion for summary judgment,

Gregory argued that the ALJ’s residual functional capacity (RFC) findings and evaluation of his

subjective impairment allegations are not supported by substantial evidence. (Pl.’s Mem. in

Supp. of Mot. for Summ. J. 8–15, Dkt. No. 1.) In many respects, Gregory’s objections are a

restatement of those arguments. (See, e.g., Pl.’s Mem. 8 (“The ALJ does not explain how he

arrived at his conclusion that plaintiff’s vision is limited to avoiding ordinary hazards in the

                                                  3


workplace at least three times per month” or how “these vision episodes are accommodated to a

limitation to avoiding ordinary hazards and does not explain how long this limitation lasts when

it occurs”).); Pl.’s Obj. 1 (“Contrary to the Report and Recommendation assertion, the ALJ does

not explain how he arrived at his conclusion that plaintiff’s vision is limited to avoiding ordinary

hazards in the workplace at least three times per month nor explain how these vision episodes are

accommodated to a limitation to avoiding ordinary hazards and does not explain how long this

limitation lasts when it occurs.”).) It is not necessary for the court to address the exact same

arguments raised before the magistrate judge.

       The court will, however, address Gregory’s argument that the magistrate judge attempted

to “build a logical bridge between the evidence and the RFC findings that the ALJ failed to build

himself in his decision.” (Pl.’s Obj. 2–3.) For example, Gregory states that the R&R erred in

concluding that the evidence showed his overall condition was improved with medication.

(R&R 15.) Gregory cites record evidence showing markedly elevated blood sugar levels at dates

after the medical records addressed by the ALJ in the ALJ’s assertion that Gregory’s diabetes

was under better control. Gregory also argues that the R&R erred in concluding that the ALJ did

not mischaracterize evidence regarding the effect of gabapentin and norco on Gregory’s diabetic

neuropathy.

       First, the records cited by the ALJ do in fact show that Gregory’s neuropathy symptoms

improved with medication. (See R. 493, 547 (“Diabetic Neuropathy – significant sensation loss

in bilateral feet. Improvement with Gabapentin as described. Norco as needed.”).) The ALJ’s

record citations also show improvement, at times, in blood sugar levels. (See R. 333, 367 (“BS

now better controlled with current dosing. Pt has been taking 3 doses of insulin daily to keep BS

better controlled.”).) Additionally, both the ALJ’s decision and the R&R note that, at times,

                                                  4


Gregory’s diabetes was reported as uncontrolled. (See R&R 14; R. 15.) Indeed, the ALJ

specifically mentions occasions after January 5, 2015, wherein Gregory’s diabetes was

uncontrolled or causing him loss of sensation. (R. 15.) The ALJ used these records to support

his finding of certain physical limitations. However, and most importantly, Gregory’s argument

ignores the overall tenor of the ALJ’s analysis: that Gregory’s treatment history is “relatively

conservative,” and that “there is no evidence of recent frequent and/or prolonged inpatient

hospitalization and/or surgical intervention for the claimant’s physical conditions.” (R. 15.) The

ALJ also noted that Gregory reported splitting wood and doing heavy lifting. (Id.) Finally, in

“resolving any and all benefit of the doubt in the claimant’s favor, the undersigned has found the

above off-task limitation and mental limitations to accommodate the impact that the symptoms

of the claimant’s physical impairments have upon his concentration/focus.” (R. 15–16.)

Ultimately, the ALJ was entitled, as the magistrate judge explained, to “find that the objective

medical evidence outweighed Gregory’s subjective statements, and he provided a sufficient

rationale for doing so.” (R&R 15.) Gregory’s argument that the magistrate judge impermissibly

stepped-in to fill the gaps in the ALJ’s reasoning is not persuasive, and his objection is therefore

overruled.

                                       III. CONCLUSION

       After a review of the record, the court concludes that the ALJ’s decision is supported by

substantial evidence and that the ALJ applied the correct legal standards. Accordingly, this court

will overrule Gregory’s objections and adopt the magistrate judge’s recommendation. The court

will therefore grant the Commissioner’s motion for summary judgment and deny Gregory’s

motion for summary judgment.



                                                  5


    An appropriate order will be entered.

    Entered: September 10, 2019.



                                                 /s/ Elizabeth K. Dillon
                                                 Elizabeth K. Dillon
                                                 United States District Judge




                                            6


